Appeal by the defen*483dant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered January 5, 1999, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Buchter, J.), of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court properly determined that the defendant voluntarily waived his right to counsel after receiving his Miranda warnings (see, Miranda v Arizona, 384 US 436), and that his statements to law enforcement officials were voluntary.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Krausman, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.